THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:
                                                                          G. Michael Halfenger
DATED: February 20, 2020                                                  Chief United States Bankruptcy Judge




                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF WISCONSIN


In re:

          Cornerstone Paving, LLC et al.,1                           Case No. 20-20882-GMH
                                                                     Chapter 11
                                   Debtors.                          Jointly Administered
                                                                                                           .

     ORDER EXTENDING DEADLINE TO FILE SCHEDULES AND STATEMENTS OF
                          FINANCIAL AFFAIRS


          This matter came before the Court on the Debtors’ motion to extend the deadline to file the

Schedules and Statements of Financial Affairs required by Bankruptcy Rule 1007(b)(1). No

objections were filed on the motion. Notice was sufficient under the circumstances. The Court has

jurisdiction to hear the matter and it is a core proceeding.

          IT IS ORDERED that the Debtor’s deadline to file Schedules and Statements of Financial

Affairs required by Bankruptcy Rule 1007(b)(1) is hereby extended to February 25, 2020.


1
    Jointly administered with Burlington Pavers Leasing, LLC (Case No. 20-20884-GMH).


Evan P. Schmit
Kerkman & Dunn
839 N. Jefferson St., Suite 400
Milwaukee, WI 53202
Phone: 414.277.8200
Facsimile: 414.277.0100
Email: eschmit@kerkmandunn.com




                  Case 20-20882-gmh           Doc 57      Filed 02/20/20        Page 1 of 2
                        #####




                             2



Case 20-20882-gmh   Doc 57       Filed 02/20/20   Page 2 of 2
